IN THE SUPREME COURT OF IOWA

                               No. 13–1229

                            Filed June 19, 2015

                      Amended September 30, 2015


STATE OF IOWA,

      Plaintiff-Appellee,

vs.

CLIFFORD LYNN MCNEAL,

      Defendant-Appellant.



      On further review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Wapello County, Daniel P.

Wilson (suppression) and Lucy J. Gamon (trial and sentencing), Judges.



      The State seeks further review of a court of appeals decision

finding the district court erred in denying defendant’s motion to suppress

and reversing defendant’s conviction for theft in the first degree.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.



      Christopher R. Kemp of Kemp & Sease, Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant

Attorney General, Lisa Moressi, County Attorney, and Andrew J. Ritland,

Assistant County Attorney, for appellee.
                                       2

ZAGER, Justice.

      In October 2011, police began to suspect Clifford McNeal received

stolen property from a burglary that occurred in Ottumwa, Iowa.

Thereafter, they received an anonymous tip from a concerned citizen

informing them that McNeal had moved a trailer from Ottumwa to a rural

area in Wapello County, Iowa. After police confirmed the location of the

trailer and that it belonged to a company McNeal owned, they obtained a

search warrant for the trailer.   Pursuant to the search warrant, they

searched the trailer and discovered the stolen property.       The State

subsequently charged McNeal with numerous offenses. McNeal filed a

motion to suppress, claiming the judge who issued the search warrant

failed to make a credibility determination as to each informant referenced

in the application for search warrant and asserting there was no

probable cause to support the search warrant. McNeal requested that

the district court suppress the evidence obtained from the trailer. The

district court denied the motion to suppress, and the case proceeded to a

jury trial. The jury found McNeal guilty of theft in the first degree. See

Iowa Code §§ 714.1(4), .2(1) (2011).

      McNeal appealed, claiming the district court erred in denying his

motion to suppress.    He asserted the search of the trailer violated his

rights under the Fourth Amendment to the United States Constitution

and article I, section 8 of the Iowa Constitution.    McNeal also raised

numerous claims of ineffective assistance of trial counsel.           We

transferred the case to the court of appeals.      The court of appeals

concluded there was no probable cause to support the search warrant,

reversed the judgment of the district court, and remanded the case for a

new trial. The State applied for further review, which we granted.
                                      3

      For the reasons set forth below, we conclude the issuing judge had

a substantial basis for concluding there was probable cause to support

the search warrant and the district court properly denied McNeal’s

motion to suppress. Additionally, we conclude the record before us is

inadequate to reach the merits of McNeal’s ineffective-assistance-of-

counsel claims. We vacate the decision of the court of appeals and affirm

the judgment of the district court.

      I. Background Facts and Proceedings.

      On June 1, 2011, the Ottumwa Police Department received a

report from a construction-site manager that a construction site located

near the Ottumwa Regional Health Center in Ottumwa had been

burglarized. The construction-site manager reported that

      sometime during the overnight hours . . . somebody had
      broken into the new buildings and several of the tool trailers
      . . . on the job site. Three of the trailers had . . . their locks
      cut off of them. Two of the trailers had numerous tools
      removed from within while the third trailer . . . didn’t have
      anything missing from it.

A significant number of large, concrete-construction tools and equipment

were stolen from the site.

      Officer Steven Harris was assigned to investigate the construction-

site burglary.    During his investigation, two anonymous persons

informed him that John Wey and Mike Jones were “involved in the

burglary or at least had first-hand knowledge of the burglary.” Officer

Harris subsequently conducted a background check on both Wey and

Jones and discovered they each had numerous criminal convictions,

including several for theft and burglary.        Although this information

suggested Wey and Jones might have been involved in the construction-

site burglary, Officer Harris was unable to confirm their involvement at

that time.
                                     4

      On July 2 at 3:40 a.m., Lisa Steck called the Ottumwa Police

Department in a panic.     She reported that “a man had been trying to

break into her house and had just sped off eastbound out of her

driveway.” Lisa and her husband Ken Steck later reported that a laptop,

a truck, and numerous tools were stolen from the residence.          Officer

Harris was also assigned to investigate the Steck burglary.

      On July 6, Officer Harris spoke with the Stecks about the July 2

incident.    Lisa described the man who had tried to break into the

residence as “over six feet tall, thick, and in his late thirties or older.”

Later that day, a farmer notified the Ottumwa Police Department he had

discovered a truck parked behind his barn in Wapello County. Several

officers went to investigate and confirmed the truck belonged to the

Stecks. The bed of the truck contained the tools stolen from the Steck

residence. Thereafter, officers returned the truck to the Stecks. While

the officers assisted the Stecks in unloading the stolen tools from the

truck, Ken observed two bags in the bed of the truck that were not his: “a

US Army bag” and “a blue reusable Walmart bag made of a heavy

material.”

      On July 14, Officer Harris assisted another officer in executing a

search warrant at Wey’s residence. This search involved animal charges

unrelated to the construction-site and Steck burglaries.        During the

search, Officer Harris “observed a standard issue green US Army bag . . .

and a blue re-useable Walmart bag made of a heavy material.” These

bags were similar in appearance to the bags from the Stecks’ truck. That

same day, Officer Harris also confirmed Wey’s physical appearance was

consistent with Lisa’s description of the man who had burglarized the

Steck residence.
                                     5

      Police arrested Wey on the animal charges that same day. During

the booking process, Wey provided police with a personal cell phone

number. In an effort to link Wey to the Steck burglary, Officer Harris

obtained user information, call logs, and text logs associated with the cell

phone number. These records showed the cell phone was registered to

Wey’s wife, Lynn Wey.     The records further showed Lynn’s cell phone

sent numerous phone calls and text messages to another cell phone

registered to Wey around 3:40 a.m. on July 2—the same time Lisa called

the Ottumwa Police Department to report the Steck burglary. Further, a

series of texts sent between the Weys’ phones between 3:44 and 3:50

a.m. on July 2 were a “rough summation of [outgoing police] radio traffic”

at that same time.

      Based on this information, Officer Harris believed both Wey and

Lynn played a role in the Steck burglary. Officer Harris further believed

Wey’s involvement in the Steck burglary corroborated Wey’s purported

involvement in the construction-site burglary.        Accordingly, Officer

Harris obtained call and text logs for Wey’s cell phone from May 31

through June 1—the time the construction-site burglary occurred.

These records revealed Wey’s cell phone sent and received numerous

calls and text messages during this period. Two numbers comprised a

large portion of the called or texted numbers; both of them were

registered to David Downen of Downen Construction.           Officer Harris

further found that shortly after the construction-site burglary, Downen’s

cell phones received suspicious text messages from Wey stating that Wey

“had new ‘goodies’ and tools and wanted to know if [Downen] wanted

some.” Officer Harris also conducted a background check on Downen

and discovered he had numerous criminal convictions, including several

for theft and robbery.
                                      6

      Based on this information, Officer Harris set up a meeting with

Downen for September 14.       At the meeting, Officer Harris presented

Downen    with    the   information   he   had   discovered   through   his

investigation.   Downen admitted Jones and Wey had sold him stolen

tools and equipment in the past. He also informed Officer Harris that

“[Jones] and [Wey] often broke into buildings and stole tools and

equipment to sell.”

      On September 20, police arrested Jones on a warrant for a

separate incident in which police caught Jones and Wey stealing a

concrete saw.    Based on the information provided by Downen, Officer

Harris contacted the Wapello County Attorney and arranged to speak

with Jones about the construction-site burglary.          Jones received a

cooperation agreement for speaking with Officer Harris.

      On October 3, Officer Harris, along with another officer, met with

Jones. Jones informed them that he and Wey would frequently “break[]

into different buildings to steal property.” Jones admitted he and Wey

were responsible for the break-in at the construction site. He also stated

there were “personal identifiers on some of the equipment from the site

that contained the name ‘Brad.’ ” This was consistent with information

the foreman at the construction site had provided Officer Harris. Jones

also stated that he and Wey “took the majority of the load of stolen

property from the . . . construction site . . . to Cliff McNeal where

[McNeal] bought the stolen property for a fraction of what the property

was actually worth.”    Jones also told the officers he and Wey “would

often break into places and sell the stolen property to [McNeal].” Jones

had “worked in construction for a long time and he knew construction

equipment, so that is what he usually stole.”
                                   7

      According to Jones, “[McNeal] knew the property was stolen

because [Wey] and he often told [McNeal] where they stole the property

from.” Jones and Wey “usually me[t] . . . McNeal at his house . . . just

south of the intersection of Finley and Moore Streets” in Ottumwa and

would then “drive to a second location on Chester St[reet] near the

intersection of Chester and Milner Streets.” They would then “off-load

large loads of stolen property into a secure structure at the [second]

property.” Independent investigation later confirmed that McNeal owned

the property at the intersection of Finley and Moore Streets, and that

McNeal’s wife owned the property on Chester Street.       Jones further

stated that “the [stolen] property was no longer at the residence on

Chester because [Wey], [McNeal], and [Jones] all knew that the police

were on to them,” and “[McNeal] told [him] that he had moved all of the

stolen property a short time before [Jones] was arrested” on September

20. Finally, Jones informed the officers that “[McNeal] did not sell the

equipment to other people, but rather kept the tools and equipment to

work on his properties or to use with his company.”

      Also on October 3, Sergeant Jason Bell of the Ottumwa Police

Department informed Officer Harris that he had “received an anonymous

tip from a concerned citizen that . . . McNeal had moved an enclosed

trailer that was bluish-green in color out of Ottumwa and further out

into Wapello County.” The concerned citizen stated that “the trailer had

an attached ladder that allowed access to the roof.”     The concerned

citizen further stated that “the trailer was on Copperhead R[oad] west of

US Highway 63,” such that “if you were traveling eastbound on

Copperhead, the trailer would be on the right side of the road within the

first major set of ‘S’ curves.”
                                     8

      On October 5, Officer Harris, along with another officer, went to

the location described by the concerned citizen. The officers “observed a

bluish-green enclosed trailer with a ladder going to the roof in the

geographic location that the concerned citizen had mentioned.”          The

trailer was sitting in an open grass lot, “[t]here was no house near the

trailer, and the lot did not appear to have an address associated with it.”

      Officer Harris returned to the location of the trailer on October 7

and acquired its license plate and VIN numbers.              Upon further

investigation, Officer Harris discovered the trailer was registered to “R &

C Auto and Auto Repair,” located on Milner Street in Ottumwa. He then

confirmed that McNeal owned the property on Milner Street.          He also

checked two of Wey’s recent arrest sheets and found that Wey had listed

his current employer as “ ‘R & C Auto’ ” or “ ‘R&C Auto/Cliff’s Constr.,’ ”

respectively. Officer Harris had previously contacted the Department of

Criminal Investigations Fusion Information Center and learned Wey had

not reported any income since the second quarter of 2010. Officer Harris

believed Wey’s employment relationship with McNeal, coupled with the

fact that Wey had not reported any income since the first half of 2010,

bolstered Jones’s credibility as to McNeal’s involvement in the criminal

activity. He also believed there was a “strong correlation” between Wey,

Jones, and McNeal.      Finally, Officer Harris conducted a background

check on McNeal and discovered he had been convicted of theft in the

first degree in 2004.

      Based on the above facts, Officer Harris believed there was

probable cause to search the trailer located off Copperhead Road.

Accordingly, on October 7, he filed an application for search warrant in

the district court for Wapello County. In the application, he attested to

the facts as described above and recounted the various pieces of
                                      9

information provided by the above-mentioned informants. Additionally,

in explaining why he believed there was probable cause to support a

search warrant, Officer Harris noted, “[T]he information given by the

concerned citizen that the trailer was recently moved to its current

location is credible because . . . I w[as] able to corroborate the other

information such as the appearance, location, and ownership of the

trailer.” (Emphasis added.) Finally, Officer Harris stated:

      From my training and experience in general criminal
      investigations, I have learned that a person involved in
      criminal activity most often keeps items used during the
      commission of the crime, equipment, trophies and records at
      their residence which includes outbuildings on their
      property; in their vehicles or on their persons. . . .

      From my training and experience I know that individuals
      who possess, purchase, steal, or distribute stolen property
      often times use their own vehicles or trailers to transport
      and store such property.

      The application for search warrant describes the place to be

searched as “[o]ne bluish-green colored enclosed trailer bearing Iowa

license plate 6996 AX located on the west side of the road between 11365
and 11346 Copperhead Road in Wapello County, Iowa 52501.” A list of

property stolen from the construction site was attached to the

application.   The issuing judge granted the search warrant.          On the

endorsement on the search warrant application, the judge noted the

application relied, in part, on information supplied by a confidential

informant. The judge deemed this information credible because it was

“later confirmed to be true by police, including [Officer Harris].”

      That same day, Officer Harris, along with another officer, returned

to the location of the trailer to execute the search warrant. Upon arrival,

Officer Harris spoke with Donald Carnes, who owned the property where

the trailer was parked. Carnes informed Officer Harris that “McNeal had
                                      10

called him and told him that he had problems with tickets on the trailer

in town, and . . . asked him if he could park [the] trailer out on his

property.” Carnes then called McNeal. Pursuant to the search warrant,

the other officer then cut a padlock off the door to the trailer and the

officers proceeded to search it.

      Upon entering the trailer, the officers discovered “a   large   pile   of

what appeared to be construction equipment.” Officer Harris observed

names affixed to some of the equipment, including the name of one of the

construction companies from the construction-site burglary.           Shortly

thereafter, McNeal arrived at the scene.        Officer Harris approached

McNeal and told him the trailer was being seized and towed “because of

the stolen property that was inside.” McNeal responded, “What do you

know about—I mean, what are you talking about?”

      On April 9, 2012, the State filed a trial information charging

McNeal with one count of ongoing criminal conduct in violation of Iowa

Code section 706A.2(4), one count of theft in the first degree in violation

of Iowa Code sections 714.1(4) and 714.2(1), and one count of fraudulent

practice in the second degree in violation of Iowa Code sections 714.8(5)

and 714.10(1). The State later dismissed two of the three counts, leaving

a single count for theft in the first degree.

      On May 23, McNeal filed a motion to suppress in which he

generally requested that the district court suppress all evidence obtained

from the trailer because the search warrant police used to search the

trailer was invalid. On July 18, McNeal filed an addendum to the motion

to suppress clarifying why he claimed the search of the trailer was

invalid.   Among other things, he claimed the issuing judge failed to

comply with Iowa Code section 808.3 by failing to make a credibility

determination as to each informant referenced in the application for
                                     11

search warrant. On July 26, after a hearing, the district court denied

McNeal’s motion to suppress. The district court concluded that, read as

a whole, the record established the reliability of the information provided

to officers by the various informants referenced in the application for

search warrant, and that there was probable cause to support the search

warrant.

      On August 10, McNeal filed a motion to enlarge and amend ruling

on motion to suppress.      Therein, he requested that the district court

reconsider its conclusions concerning reliability and probable cause. On

August 24, the district court denied McNeal’s motion to enlarge and

amend. The case proceeded to trial on April 16, 2013. On April 22, the

jury returned its verdict finding McNeal guilty of theft in the first degree.

      McNeal appealed his conviction, claiming the district court erred in

denying his motion to suppress because the search warrant was based

on an anonymous tip from a concerned citizen whose credibility had not

been sufficiently established.       McNeal asserted that without this

credibility determination, there was no probable cause to support the

search warrant. McNeal asserted the search of the trailer violated his

rights under the Fourth Amendment to the United States Constitution

and article I, section 8 of the Iowa Constitution.       McNeal also raised

numerous claims of ineffective assistance of trial counsel.                We

transferred the case to the court of appeals.         The court of appeals

reversed the judgment of the district court and remanded the case for a

new trial. The court of appeals concluded the anonymous tip from the

concerned citizen lacked sufficient indicia of reliability and could not be

considered in determining whether there was probable cause to support

the search warrant. The court of appeals also concluded that absent the
                                           12

anonymous tip, there was no probable cause to support the search

warrant.

       The State applied for further review, which we granted.

       II. Standards of Review.

       “We review questions of a constitutional dimension de novo, based

on the totality of the circumstances.” State v. Johnson, 756 N.W.2d 682,

686    (Iowa 2008).          However,     we do         not    make    an independent

determination of probable cause; rather, we determine “whether the

issuing judge had a substantial basis for concluding probable cause

existed.” State v. Gogg, 561 N.W.2d 360, 363 (Iowa 1997). In so doing,

we examine only the information actually presented to the judge.                        Id.

Ineffective-assistance-of-counsel claims are reviewed de novo.                   State v.

Clay, 824 N.W.2d 488, 494 (Iowa 2012). This is because such claims are

based on the Sixth Amendment to the United States Constitution. 1 Id.

       III. Analysis.

       A. Error      Preservation. The          State    asserts      McNeal   failed   to

preserve error on his Fourth Amendment claim.                     For purposes of this

appeal, we assume without deciding that error was preserved on this

claim because we find it is without merit.                    See State v. Taylor, 596
N.W.2d 55, 56 (Iowa 1999) (“We choose to pass [on defendant’s] serious

       1In  his brief, McNeal cites both the Fourth Amendment and article I, section 8 of
the Iowa Constitution in support of his claim that the district court failed to suppress
the evidence obtained from the search of the trailer. Similarly, McNeal cites both the
Sixth Amendment and article I, section 10 of the Iowa Constitution in support of his
ineffective-assistance-of-counsel claims.      McNeal does not argue that we should
interpret article I, section 8 differently than the parallel provisions of the Fourth
Amendment. Neither does he argue that we should interpret article I, section 10
differently than the parallel provisions of the Sixth Amendment. Thus, for purposes of
our analysis we assume the legal principles governing each set of corresponding
provisions are the same. See Simmons v. State Pub. Defender, 791 N.W.2d 69, 76 n.3
(Iowa 2010). Even when a party has not proposed a substantive standard independent
of federal law, we reserve the right to apply the standard presented in a fashion different
than federal caselaw. State v. Oliver, 812 N.W.2d 636, 650 (Iowa 2012).
                                    13

preservation-of-error problems and affirm on the merits.”); State v.

Hochmuth, 585 N.W.2d 234, 236 (Iowa 1998) (“Assuming without

deciding that [defendant] has preserved error, we find her challenge . . .

is without merit.”). We turn now to consider whether there was probable

cause to support the search warrant in this case.

      B. The Search Warrant. The Fourth Amendment to the United

States Constitution assures “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. “The Fourth Amendment is binding

on the states through the Fourteenth Amendment of the federal

constitution.”   State v. Shanahan, 712 N.W.2d 121, 131 (Iowa 2006).

“The Fourth Amendment requires probable cause to support a search

warrant.” Id.; Gogg, 561 N.W.2d at 363.

      The test to determine whether there is probable cause to issue a

search warrant is

      “whether a person of reasonable prudence would believe a
      crime was committed on the premises to be searched or
      evidence of a crime could be located there.” Probable cause
      to search requires a probability determination that “(1) the
      items sought are connected to criminal activity and (2) the
      items sought will be found in the place to be searched.”

Gogg, 561 N.W.2d at 363 (quoting State v. Weir, 414 N.W.2d 327, 330

(Iowa 1987) (first quote); United States v. Edmiston, 46 F.3d 786, 789 (8th

Cir. 1995) (second quote)); accord Shanahan, 712 N.W.2d at 131–32.

      As a court, “[w]e have . . . generally endorsed the warrant-

preference requirement.     We have repeatedly stated that warrantless

searches and seizures that did not fall within one of the ‘jealously and

carefully drawn exceptions’ are unreasonable.”       State v. Ochoa, 792
N.W.2d 260, 285 (Iowa 2010) (quoting State v. Strong, 493 N.W.2d 834,

836 (Iowa 1992)). On the other hand, when police obtain a warrant, we
                                    14

do not strictly scrutinize the sufficiency of the underlying affidavit. See

Illinois v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 2331, 76 L. Ed. 2d
527, 546–47 (1983). To do so would be “inconsistent with the Fourth

Amendment’s strong preference for searches conducted pursuant to a

warrant.” Id. at 236, 103 S. Ct. at 2331, 76 L. Ed. 2d at 547. As the

Supreme Court of the United States has explained:

            If the affidavits submitted by police officers are
      subjected to the type of scrutiny some courts have deemed
      appropriate, police might well resort to warrantless searches,
      with the hope of relying on consent or some other exception
      to the warrant clause that might develop at the time of the
      search. In addition, the possession of a warrant by officers
      conducting an arrest or search greatly reduces the
      perception of unlawful or intrusive police conduct, by
      assuring “the individual whose property is searched or seized
      of the lawful authority of the executing officer, his need to
      search, and the limits of his power to search.”

Id. (quoting United States v. Chadwick, 433 U.S. 1, 9, 97 S. Ct. 2476,

2482, 53 L. Ed. 2d 538, 547 (1977), abrogated on other grounds by

California v. Acevedo, 500 U.S. 565, 579, 111 S. Ct. 1982, 1991, 114
L. Ed. 2d 619, 633–34 (1991)).

      This is why, as a reviewing court, we do not independently

determine probable cause and instead “merely decide whether the
issuing judge had a substantial basis for concluding probable cause

existed.” Gogg, 561 N.W.2d at 363. “In determining if evidence seized

pursuant to a warrant should be suppressed, ‘the affidavit of probable

cause is interpreted in a common sense, rather than a hypertechnical,

manner.’ ” Shanahan, 712 N.W.2d at 132 (quoting Gogg, 561 N.W.2d at

363–64).   “[W]e draw all reasonable inferences to support the judge’s

finding of probable cause and give great deference to the judge’s finding.”

Gogg, 561 N.W.2d at 364 (citation omitted); accord Gates, 462 U.S. at

236, 103 S. Ct. at 2331, 76 L. Ed. 2d at 547. “Close cases are decided in
                                     15

favor of upholding the validity of the warrant.” Gogg, 561 N.W.2d at 364.

In assessing whether a substantial basis existed to find probable cause,

we are “ ‘limited to consideration of only that information, reduced to

writing, which was actually presented to the [judge] at the time the

application for warrant was made.’ ” Id. (alteration in original) (quoting

State v. Godbersen, 493 N.W.2d 852, 855 (Iowa 1992)). However, before

we begin our probable cause analysis, we must address two issues raised

by McNeal.

      1. Challenge to probable cause based on anonymous tip. McNeal

first asserts that the information contained in the anonymous tip—that

McNeal had moved the trailer—should not have been deemed credible by

the issuing judge. In the context of anonymous tips, we “recognize[] a

rebuttable presumption that ‘information imparted by a citizen informant

in generally reliable.’ ”   State v. Walshire, 634 N.W.2d 625, 629 (Iowa

2001) (quoting State v. Niehaus, 452 N.W.2d 184, 189 (Iowa 1990)).

However, an anonymous tip alone does not ordinarily contain sufficient

indicia of reliability to provide probable cause. See Florida v. J.L., 529
U.S. 266, 270, 120 S. Ct. 1375, 1378, 146 L. Ed. 2d 254, 260 (2000).

On the other hand, the United States Supreme Court has held that a

significantly corroborated anonymous tip is sufficient for purposes of the

Fourth Amendment. Alabama v. White, 496 U.S. 325, 331, 110 S. Ct.
2412, 2416, 110 L. Ed. 2d 301, 309 (1990). “[I]f a tip has a relatively low

degree of reliability, more information will be required to establish the

requisite quantum of suspicion than would be required if the tip were

more reliable.” Id. at 330, 110 S. Ct. at 2416, 110 L. Ed. 2d at 309.

      We recently addressed the issue of anonymous tips in the context

of a traffic stop. In State v. Kooima, 833 N.W.2d 202, 204 (Iowa 2013),

police received an anonymous tip from a restaurant patron who claimed
                                     16

to have seen several men drinking before they left the restaurant in a

motor vehicle.   Police followed the vehicle and, despite observing no

traffic violations, stopped it. Id. at 205. In concluding the stop violated

the Fourth Amendment, we noted:

             Cases holding an anonymous tip had the sufficient
      indicia of reliability to justify the stop contain three common
      elements. First, the tipster gave an accurate description of
      the vehicle, including its location, so the police could identify
      the vehicle. Next, the tipster based his or her information on
      personal, eyewitness observations made contemporaneously
      with a crime in progress that was carried out in public,
      identifiable, and observable by anyone. . . . Finally, the caller
      described specific examples of traffic violations, indicating
      the report was more than a mere hunch. . . .

            On the other hand, when the anonymous tip does not
      include details pertaining to the tipster’s personal
      observation of erratic driving, other facts that would lead to a
      reasonable inference the tipster witnessed an intoxicated
      driver, or details not available to the general public as to the
      defendant’s future actions, state supreme courts have ruled
      the stop violated the Fourth Amendment.

Id. at 208–09, 211.

      Accordingly, we held that when the sole basis for an automobile

stop is

      a bare assertion by an anonymous tipster, without relaying
      to the police a personal observation of erratic driving, other
      facts to establish the driver is intoxicated, or details not
      available to the general public as to the defendant’s future
      actions[, the tip] does not have the requisite indicia of
      reliability to justify an investigatory stop. Such a tip does
      not meet the requirements of the Fourth Amendment.

Id. at 210–11.

      In this case, however, Officer Harris independently verified three of

the four components contained in the tip. He confirmed: (1) the location

of the trailer as reported by the tipster; (2) that the trailer possessed the

features as described by the tipster; and (3) that the trailer belonged to

McNeal as reported by the tipster.        The only aspect of the tip Officer
                                     17

Harris did not independently verify was the movement of the trailer.

However, trailers are inherently mobile, a fact that did not need external

verification but may be inferred from the nature of the vehicle itself.

      McNeal next asserts that Officer Harris’s indication the trailer was

“recently” moved, as contained within the application for search warrant,

should not have been considered by the judge in determining whether

probable cause existed.         McNeal claims this information was not

contained in the tip and that there was no way to confirm whether the

trailer was moved “recently.” However, the court also had information

from Jones that McNeal “moved all of the stolen property a short time

before [Jones] was arrested” on September 20. Further, a trailer, given

its mobile character, was a logical place for McNeal to attempt to hide the

stolen property.     Thus, any concern that the judge erroneously

understood the tip to include information about when the trailer was

moved does not undercut the court’s determination of probable cause

under the facts of this case.

      2. Use of McNeal’s 2004 conviction. McNeal also maintains that it

was improper for the issuing judge to consider his 2004 conviction for

theft in the first degree. However, as a general matter, an individual’s

prior criminal record is a valid consideration. See, e.g., State v. Hoskins,

711 N.W.2d 720, 727 (Iowa 2006) (considering officer’s knowledge of

suspect’s prior drug convictions in determining whether there was

probable cause to justify search); State v. Poulin, 620 N.W.2d 287, 290

(Iowa 2000) (considering defendant’s prior conviction in determining

whether there was probable cause to support the issuance of a search

warrant); State v. Padavich, 536 N.W.2d 743, 748 (Iowa 1995) (noting

that several factors, including “a suspect’s history of involvement in the

drug trade[,]” may be considered in determining whether there is
                                    18

probable cause to support the issuance of a search warrant). The use of

such information is common in law enforcement and is of some,

although limited, value in the ultimate determination of probable cause.

The judge could consider it as a factor.

      3. Probable cause for the search warrant. McNeal contends that

excluding both the information that he “recently” moved the trailer and

the evidence of his prior conviction, there was no probable cause to

support the search warrant for the trailer. He argues the facts recited in

the affidavit were insufficient to establish a nexus between the stolen

tools and the trailer. However, even if we accept McNeal’s argument that

the application for search warrant contained impermissible information,

a reviewing court can remove the offending information and determine

whether the remaining information establishes probable cause.         See

Niehaus, 452 N.W.2d at 186–87 (“[T]he offensive material must be deleted

and the remainder of the warrant reviewed to determine whether

probable cause existed.”). Ultimately, we must determine “whether the

issuing judge had a substantial basis for concluding probable cause

existed” to search the trailer. Gogg, 561 N.W.2d at 363. In so doing, we

consider the totality of the circumstances as presented in the application

for search warrant, and ask whether the common-sense inferences a

person may draw from them would lead “a person of reasonable

prudence [to] believe . . . evidence of a crime could be located” in the

place to be searched. Weir, 414 N.W.2d at 330; accord Shanahan, 712
N.W.2d at 131; State v. Thomas, 540 N.W.2d 658, 662–63 (Iowa 1995).

      As an initial matter, we note that McNeal also maintains Jones was

not a credible informant because he received a cooperation agreement in

exchange for his statements against McNeal; thus, according to McNeal,

Jones had a motive to act out of self-interest.    While the cooperation
                                             19

agreement is part of the record, it was not part of the application for

search warrant considered by the issuing judge in assessing probable

cause.     Notwithstanding, we find Jones’s statements to Officer Harris

were sufficiently reliable.       We consider various factors in determining

whether information provided by an informant is reliable: (1) “whether

the informant was named”; (2) “the specificity of [the] facts detailed by

the informant”; (3) “whether the information furnished was against the

informant’s       penal    interest”;    (4) “whether      the   information         was

corroborated”      by     other   information      known    to   law     enforcement;

(5) “whether the information was not public knowledge”; (6) “whether the

informant was trusted by the accused”; and (7) “whether the informant

directly witnessed the crime or fruits of it in the possession of the

accused.” Weir, 414 N.W.2d at 332; accord Niehaus, 452 N.W.2d at 190.

      Here, Jones was a named informant.                He risked retaliation from

McNeal or Wey for providing information to the officers. He provided the

officers   with    very    specific   information.       Further,      Officer    Harris

corroborated      many      aspects     of   the   information    Jones      provided,

specifically: Wey’s association with McNeal, that McNeal and his wife

owned the properties Jones identified as drop points for the stolen items,

and that there were “personal identifiers on some of the equipment from

the site that contained the name ‘Brad.’ ” Some of this information, such

as the identifying marks on the stolen property, was not public

knowledge. Jones was directly involved in the crimes and participated in

transporting the stolen equipment to McNeal’s properties.                        Further,

virtually all of the information provided by Jones was against his penal

interest, regardless of any cooperation agreement.                      We find the

information Jones provided officers was reliable.
                                    20

      We turn now to consider whether the facts recited in the affidavit

established a sufficient nexus between the stolen tools and the trailer.

“Although a nexus must be established between the items to be seized

and the place to be searched, direct observation is not required.” State v.

Groff, 323 N.W.2d 204, 212 (Iowa 1982); accord Godbersen, 493 N.W.2d

at 856 (“Direct observation is not required.”).      This nexus between

criminal activity, the items to be seized, and the place to be searched

“can be found by considering the type of crime, the nature of the items

involved, the extent of the defendant’s opportunity for concealment, and

the normal inferences as to where the defendant would be likely to

conceal the items.”    Groff, 323 N.W.2d at 212; accord Hoskins, 711
N.W.2d at 728; Gogg, 561 N.W.2d at 365; State v. Randle, 555 N.W.2d
666, 671 (Iowa 1996); Thomas, 540 N.W.2d at 663; State v. Leto, 305
N.W.2d 482, 486 (Iowa 1981); see also Godbersen, 493 N.W.2d at 855 (“It

is reasonable to assume that persons involved with drug trafficking

would keep evidence—drugs, weighing and measuring devices, packaging

materials and profits—at their residences.”); State v. Iowa Dist. Ct., 247
N.W.2d 241, 248 (Iowa 1976) (finding it is reasonable to infer that stolen

property would be found at suspects’ residence).

      Here, even if we excise the information contained in the

anonymous tip and evidence of McNeal’s prior conviction as argued by

McNeal, based on the totality of the circumstances as presented in the

application for search warrant, probable cause existed to support the

search warrant in this case.       Looking at the detailed information

presented in the application, and considering the common-sense

inferences a reasonable person may draw from that information, the

issuing judge could have reasonably concluded McNeal was the recipient

of stolen tools and equipment from several burglaries. The issuing judge
                                       21

could have also reasonably concluded authorities would find evidence of

those crimes in the trailer.

      Officer Harris’s application for search warrant was extensive and

chronicled the lengthy investigation that culminated in the discovery of

the trailer. In the October 3 interview, Jones told Officer Harris that he

and Wey “took the majority of the load of stolen property from the . . .

construction site . . . to . . . McNeal where [McNeal] bought the stolen

property for a fraction of what the property was actually worth.” Jones

further informed Officer Harris that he and Wey “would often break into

places and sell the stolen property to [McNeal].” Jones also identified two

specific drop points for the stolen tools and equipment. Jones further

informed Officer Harris that he spoke with McNeal shortly before his

arrest on September 20.         At that time, Jones, Wey, and McNeal all

suspected “that the police were on to them.” During this conversation,

McNeal told Jones he had moved the stolen property, such that it was no

longer at the residence on Chester Street.           Given these detailed

statements, it is reasonable to infer both that McNeal received stolen

tools and equipment from the construction-site burglary and that he had

recently moved them.           Officer Harris corroborated this connection

between Jones, Wey, and McNeal during his subsequent investigation by

discovering that Wey had recently reported McNeal’s company as his

employer and confirming that McNeal and his wife owned the property

Jones identified as drop points for the stolen tools and equipment.

      On the same day Officer Harris met with Jones, Sergeant Bell

informed Officer Harris about the anonymous tip regarding the trailer.

Officer Harris confirmed the location of the trailer, its physical

description, and that McNeal owned the company to which it was

registered. Additionally, the application for search warrant indicates the
                                    22

construction-site burglary involved items stolen from several tool trailers.

While the application does not indicate that Jones specifically observed

McNeal use a trailer to move the stolen property, “direct observation is

not required.” Groff, 323 N.W.2d at 212; accord Godbersen, 493 N.W.2d

at 856. It is reasonable to infer that construction tools stolen from one

trailer could be stored and found in another, similar trailer.          See

Godbersen, 493 N.W.2d at 855; Groff, 323 N.W.2d at 212 (“We think the

magistrate could reasonably infer that defendants’ residence was the

likely location for processing the marijuana.”); Leto, 305 N.W.2d at 486

(finding it is reasonable to infer that the suspect in automobile theft ring

would keep stolen automobiles at an auto body repair shop located at his

residence); Iowa Dist. Ct., 247 N.W.2d at 248–49. This is especially true

given that McNeal owned both a construction company of his own and at

least one construction trailer. In addition, Officer Harris discovered Wey

had recently reported McNeal’s company as his employer—the same

company that owned the trailer.

      Further, considering the type of crime, the nature of the items

involved, and where a person would likely conceal the items, the nature

of the trailer and the location where it was found also support the

conclusion that officers would find the stolen items there. See Groff, 323
N.W.2d at 212. The trailer was mobile, large enough to store the stolen

items, and enclosed. It was a good, if not ideal, way to transport and

store the stolen items. Further, Officer Harris discovered the trailer in a

rural area, apart from other structures, and observed that it did not

appear to have an address associated with it. It was a good, if not ideal,

location to conceal the items—hidden from plain view and away from

McNeal. See id. (considering ideal location of farmstead used to conceal

a marijuana-processing station to support finding of probable cause).
                                     23

Certainly, the fact that a trailer is parked in a rural area is not alone

sufficient to warrant an inference that evidence of a crime could be

located therein.    However, combined with the detailed information

contained within the application for search warrant, a person of

reasonable prudence would believe McNeal chose the trailer as a hiding

place for the stolen property. Shanahan, 712 N.W.2d at 131–32.

      Finally, “[w]e have recognized ‘police must “draw upon their own

experience and specialized training to make inferences from and

deductions about the cumulative information available to them that

might well elude an untrained person.” ’ ” State v. Maddox, 670 N.W.2d
168, 172–73 (Iowa 2003) (quoting State v. Heuser, 661 N.W.2d 157, 161

(Iowa 2003)); see also Hoskins, 711 N.W.2d at 728 (considering officers’

knowledge and experience in assessing whether probable cause existed

to support a search). We have also recognized that “[a]n officer’s expert

opinion is an important factor to be considered by the judge reviewing a

warrant application.”    Godbersen, 493 N.W.2d at 856; accord United

States v. Fama, 758 F.2d 834, 838 (2d Cir. 1985) (“A number of cases

have ruled that an agent’s expert opinion is an important factor to be

considered by the judge reviewing a warrant application.”).          In the

application for search warrant, Officer Harris stated that, based on his

training and experience, “person[s] involved in criminal activity . . . often

keep[] items used during the commission of the crime, equipment,

trophies and records . . . in their vehicles.”      He further noted that

“individuals who possess, purchase, steal, or distribute stolen property

often times use their own vehicles or trailers to transport and store such

property.”   Officer Harris knew the construction-site burglary involved

items stolen from several tool trailers.    Based on Jones’s statements,

Officer Harris knew McNeal had possession of the stolen property,
                                    24

McNeal had moved the stolen property, McNeal owned a trailer parked in

a rural area in Wapello County, the trailer was similar to the trailers from

which the property was stolen, and the trailer was a good place to keep

the stolen property.   Coupled with his training and experience, it was

probable that Officer Harris would find the moveable tools and

equipment in McNeal’s trailer.

      The totality of the circumstances as presented in the application

for search warrant and the common-sense inferences a reasonable

person may draw from them result in the conclusion that the issuing

judge could have reasonably concluded both that McNeal received stolen

tools and equipment from various burglaries and that authorities would

find evidence of those crimes in the trailer.      Even if we excise the

information contained in the anonymous tip and evidence of McNeal’s

prior conviction as argued by McNeal, the issuing judge had a

substantial basis for concluding there was probable cause that evidence

of a crime could be located in the place to be searched: McNeal’s trailer.

The district court properly denied the motion to suppress because the

search warrant was valid.

      C. Ineffective Assistance of Counsel. In a criminal case, an

ineffective-assistance-of-counsel claim “need not be raised on direct

appeal from the criminal proceedings in order to preserve the claim for

postconviction relief purposes.” Iowa Code § 814.7(1). A defendant may

raise such a claim on direct appeal if they have “reasonable grounds to

believe that the record is adequate to address the claim on direct appeal.”

Id. § 814.7(2).   Ordinarily, we preserve such claims for postconviction

relief proceedings. Clay, 824 N.W.2d at 494. “We prefer to reserve such

questions for postconviction proceedings so the defendant’s trial counsel

can defend against the charge.”     State v. Tate, 710 N.W.2d 237, 240
                                   25

(Iowa 2006). This is especially appropriate when the challenged actions

concern trial strategy or tactics counsel could explain if a record were

fully developed to address those issues. Clay, 824 N.W.2d at 494. “We

will resolve the claims on direct appeal only when the record is

adequate.”   Id.   It is a rare case in which the trial record alone is

sufficient to resolve a claim on direct appeal. State v. Straw, 709 N.W.2d
128, 133 (Iowa 2006).

      McNeal has raised several claims of ineffective assistance of

counsel in this appeal.     Specifically, he asserts trial counsel was

ineffective in: (1) failing to introduce favorable testimony from Wey at

trial, either through a transcript or recording of a prior interview

conducted by police, or by presenting him as a witness; (2) failing to

adequately challenge the value of the stolen construction equipment at

trial; (3) failing to object to testimony from Jones at trial implicating

McNeal in dealing drugs; and (4) failing to file a motion to compel

discovery, extend deadlines, or seek a continuance because of late

discovery provided by the State. In our de novo review of the record, we

conclude the record before us is inadequate to reach the merits of

McNeal’s ineffective-assistance-of-counsel claims.   McNeal will need to

develop these claims through possible postconviction proceedings.

      IV. Conclusion.

      The issuing judge had a substantial basis for concluding there was

probable cause to support the search warrant and the district court

properly denied McNeal’s motion to suppress. The search of the trailer

did not violate the Fourth Amendment or article I, section 8 of the Iowa

Constitution. Additionally, the record before us is inadequate to reach

the merits of McNeal’s ineffective-assistance-of-counsel claims.       We
                                   26

vacate the decision of the court of appeals and affirm the judgment of the

district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.